DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 2/28/2022 has been entered.
EXAMINER’S AMENDMENT
	Authorization for this examiner’s amendment was given in a telephone interview with attorney Jeremy G. Mereness on 4/21/2022. 
The application has been amended as follows: 
IN THE CLAIMS:
Please replace all previous claims with the attached claims amendment.
Allowable Subject Matter
Claims 1-2, 4, 6-9, 12, 14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art to the claimed invention is to Hughes (US 0,977,095). Regarding claims 1 and 19, Hughes discloses a storing and dispensing device (fig.1-3) comprising a container (1) for at least one bulk product (page 1, line 14, “powder”), a dispensing system (6, 4) that has an orifice (under lid 9 on 6) and a closing means (see lid 9 in fig.1) that is able to move between an open state, in which the closing means at least partially frees up the orifice and allows the flow of bulk product (9 in open position), and a closed state, in which the closing means closes off the orifice and prevents the flow of bulk product (see fig.1-2), wherein the container is a rigid or semi-rigid box (page 2, Il.57-65, operation of a can device) used to package the bulk product from a production and/or packaging site to a sales point (used by “miner”, page 3, II.65), wherein the container comprises at least one opening (under spout 6, 4) configured to make it possible for the bulk product to flow outside of the container via the dispensing system (by opening lid 9), and wherein the storing and dispensing device comprises a sliding connection (3,5) ensuring a detachable connection between the container and the dispensing system (page 2, Il. 1-5); and the sliding connection comprises, both first and second wings (sides of 4), integral with the dispensing system (6, 4), as well as C shapes at the opening ensuring the operation of guides for guiding the wings (see fig.2, wings of 4 of 6 slides into C shapes 3). In combination with other claimed limitations, Hughes and or any other prior arts fails to teach, suggest or make it obvious to a person skilled in the art the novelty of the invention with regard to claim 1, “to the opening comprises: a first rectangular portion that has a width that is smaller than a width separating the outside edges of the wings and very slightly larger than the width of a body of the dispensing system at which the orifice is made and on which the closing means is mounted, and at least a second portion, rectangular and expanded, which has a width that is larger than the width of the wings and which has ends arranged on both sides of the first portion and which each describe a C shape that ensures the operation of guides”; and with regard to claim 19, “the dispensing system comprises a body, connected to a frame, which comprises: a semi-cylindrical wall whose first end is connected to a first side of the frame and whose second end is extended by a flat wall connected to a second side of the frame opposite to the first side, with the orifice being made at the lower half of the semi-cylindrical wall, a first side wall that connects the semi-cylindrical wall and the flat wall to a third side of the frame, a second side wall that connects the cylindrical wall and the flat wall to a fourth side of the frame, opposite to the third side, a tab, one end of which is connected to the body, between the orifice and the first side of the frame, with said tab extending downward and being slightly inclined in relation to the vertical to direct a stream of the bulk product from the orifice when the dispensing system is mounted on the container ready to dispense the bulk product”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201. The examiner can normally be reached Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.Z/Examiner, Art Unit 3754                                                                                                                                                                                                        


/Vishal Pancholi/Primary Examiner, Art Unit 3754